Pee Curiam.
Defendant, together with his younger brother and sister, solicited a ride with the owner of an automobile and thereafter the automobile was taken from the owner at knife point. The younger brother wielded the knife, but defendant assisted in retrieving it as it fell from his brother’s hand, thus thwarting the victim’s effort to get it. Although charged with aggravated robbery, defendant was convicted only of simple robbery. In his appeal from the judgment of conviction, defendant asserts that the evidence was insufficient to establish that a robbery occurred and that he intentionally participated in the crime. The appeal is without merit.
Affirmed.